WILD OATS MARKETS, INC.
2006 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT



THIS RESTRICTED STOCK AGREEMENT (the "Agreement") is made effective as of
_______________, 20__ (the "Effective Date"), between Wild Oats Markets, Inc., a
Delaware corporation (together with its Affiliated Corporations except where the
context requires otherwise, the "Company"), and ("Grantee").

RECITALS

1. On ____________, 20__, the Board of Directors of the Company authorized the
award of incentives relating to the Company's common stock to be issued under
the Wild Oats Markets, Inc. 2006 Equity Incentive Plan (the "Plan") to specified
Employees.


2. The purposes of the incentives are to reward each designated Employee for
past service rendered to the Company and/or to provide an incentive for new or
continued service with the Company, increase shareholder value, and advance the
interests of shareholders.


3. This Agreement sets forth the terms and conditions approved by the Committee
applicable to the award and issuance of Restricted Stock to Grantee under the
Plan. Unless otherwise defined herein, capitalized terms used in this Agreement
shall have the meanings set forth in the Plan.


AGREEMENT

1. Grant of Restricted Stock. Subject to the terms and conditions of this
Agreement and the Plan, the Company hereby issues to Grantee a total of _______
shares of the Company's common stock, $0.001 par value (the "Restricted Stock").
The Restricted Stock is issued as of the Effective Date with a Fair Market
Value, as determined under the Plan on the Effective Date, of $_______ per
share.


2. Consideration. The Committee hereby issues this award in consideration of
Grantee's performance of past services to the Company, which have contributed to
the success of the Company and/or as an incentive for new or continued service
as an Employee with the Company and its Affiliates.


3. Transferability; Restrictions and Forfeiture. Restricted Stock may not be
sold, assigned, transferred by gift or otherwise, pledged, hypothecated, or
otherwise disposed of, by operation of law or otherwise, and shall be subject to
forfeiture in accordance with the provisions of Section 6 below, until Grantee
becomes vested in the Restricted Stock in accordance with Section 5. Upon
vesting, the restrictions in this Section 3 shall lapse, the Restricted Stock
shall no longer be subject to forfeiture, and Grantee may transfer shares of
Restricted Stock in accordance with applicable securities laws.


4. Enforcement of Restrictions. To enforce the restrictions set forth in Section
3, shares of Restricted Stock may be held in electronic form or book entry in
escrow until the restrictions lapse. In the event the Company determines not to
hold the shares in electronic form or book entry, the Restricted Stock may be
evidenced in such manner as the Committee shall determine, including, but not
limited to, the issuance of share certificates in the name of Grantee. In such
case, Grantee hereby appoints the Secretary of the Company, or any other person
designated by the Company as escrow agent, as attorney-in-fact to assign and
transfer to the Company any shares of Restricted Stock forfeited by Grantee
pursuant to Section 6 below, and shall, if requested by the Company, deliver and
deposit with Grantee's attorney-in-fact any share certificates representing the
Restricted Stock, together with a stock assignment duly endorsed in blank. The
stock assignment and any share certificates shall be held by Grantee's
attorney-in-fact until the restrictions set forth in Section 3 have lapsed with
respect to the shares of Restricted Stock, or until this Agreement is no longer
in effect.


5. Vesting; Lapse of Restrictions. Except as provided otherwise in this
Agreement, the Restricted Stock shall vest only during Grantee's Continuous
Status as an Employee of the Company or an Affiliate from the Effective Date
through the dates described below, and the restrictions set forth in Section 3
shall lapse in their entirety, as follows:


(a) As of ___________, 2____, the restrictions set forth in Section 3 shall
lapse as to __________ shares of Restricted Stock (__% of the aggregate number
of shares);


(b) As of ___________, 2____, the restrictions set forth in Section 3 shall
lapse as to __________ shares of Restricted Stock (__% of the aggregate number
of shares);


(c) As of ___________, 2____, the restrictions set forth in Section 3 shall
lapse as to __________ shares of Restricted Stock (__% of the aggregate number
of shares);


(d) As of ___________, 2____, the restrictions set forth in Section 3 shall
lapse as to __________ all remaining shares of Restricted Stock.


(e) In the event the above lapse of restriction results in the lapse of partial
shares, the number of shares effected by the lapse shall be adjusted downward to
the nearest whole share.


6. Change in Control. Upon the occurrence of a Change in Control (as defined in
Section 9(b) of the Plan), Restricted Stock covered by this Agreement shall
become fully exercisable regardless of whether all conditions of exercise
relating to length of service have been satisfied.


7. Termination of Employment; Forfeiture of Restricted Stock.


(a) Death or Disability. If Grantee's Continuous Status as an Employee with the
Company and its Affiliates terminates on account of death or permanent and total
disability (within the meaning of Section 422(c)(6) of the Code), the Restricted
Stock shall vest in full and the restrictions set forth in Section 3 shall lapse
in their entirety.


(b) Other Terminations. If Grantee's Continuous Status as an Employee with the
Company and its Affiliates terminates on account of any reason other than death
or disability, including but not limited to voluntary resignation or involuntary
termination by the Company with or without cause prior to the lapse of
restrictions set forth in Section 5, the shares of Restricted Stock with respect
to which the restrictions have not yet lapsed shall automatically be forfeited.


(c) Manner of Forfeiture. Any shares of Restricted Stock forfeited by Grantee
pursuant to this Section 6 shall promptly be transferred to the Company without
the requirement of further notice or the payment of any consideration. Grantee,
or Grantee's attorney-in-fact, shall execute all documents and take all actions
necessary or desirable, in the sole discretion of the Committee, to promptly
effectuate the transfer. On and after the time at which any shares are required
to be transferred to the Company, Grantee shall not be permitted to exercise any
of the privileges or rights of a stockholder with respect to the shares but
shall, in so far as permitted by law, treat the Company as owner of the shares.


(d) Effect of Prohibited Transfer. If any transfer of Restricted Stock is made
or attempted to be made contrary to the terms of this Agreement, the Company
shall have the right to acquire for its own account, without the payment of any
consideration, such shares from the owner thereof or his or her transferee, at
any time before or after the prohibited transfer. In addition to any other legal
or equitable remedies it may have, the Company may enforce its rights to
specific performance to the extent permitted by law and may exercise such other
equitable remedies then available to it. The Company may refuse for any purpose
to recognize any transferee who receives shares contrary to the provisions of
this Agreement as a stockholder of the Company and may retain or recover all
dividends on such shares that were paid or payable subsequent to the date on
which the prohibited transfer was made or attempted.


8. Adjustments upon Changes in Stock; Sale or Merger.


(a) Adjustment by Merger, Stock Split, Stock Dividend, Etc. If the Company's
common stock, as presently constituted, shall be changed into or exchanged for a
different number or kind of shares of stock or other securities of the Company
or of another corporation (whether by reason of merger, consolidation,
recapitalization, reclassification, stock split, spinoff, combination of shares
or otherwise), or if the number of such shares of stock shall be increased
through the payment of a stock dividend, then there shall be substituted for or
added to each share of Restricted Stock, the number and kind of shares of stock
or other securities into which each outstanding share of Restricted Stock shall
be so changed or for which each such share shall be exchanged or to which each
such share shall be entitled, as the case may be.


(b) Other Distributions and Changes in the Stock. In the event there shall be
any other change affecting the number or kind of the outstanding shares of the
Company's common stock, or any stock or other securities into which the stock
shall have been changed or for which it shall have been exchanged, then if the
Committee shall, in its sole discretion, determine that the change equitably
requires an adjustment in the shares of Restricted Stock, an adjustment shall be
made in accordance with such determination.


(c) General Adjustment Rules. All adjustments relating to stock or securities of
the Company shall be made by the Committee, whose determination in that respect
shall be final, binding and conclusive. Fractional shares resulting from any
adjustment to the Restricted Stock pursuant to this Section 9 may be settled as
the Committee shall determine. Notice of any adjustment shall be given to
Grantee.


(d) Reservation of Rights. The issuance of Restricted Stock shall not affect in
any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure, to merge, to consolidate, to dissolve, to liquidate or to sell or
transfer all or any part of its business or assets.


9. Legends; Additional Requirements. Grantee hereby acknowledges the Company may
place legends on stock certificates issued pursuant to this Agreement as such
counsel to the Company deems necessary or appropriate in order to comply with
applicable securities laws, including, but not limited to, legends restricting
the transfer of the stock. In connection therewith and prior to the issuance of
shares, Grantee may be required to deliver to the Company such other documents
and representations as may be reasonably necessary to ensure compliance with
securities laws.


10. Rights of a Stockholder. Subject to the restrictions imposed by Section 3
and the terms of any other relevant sections hereof, Grantee shall have all of
the voting, dividend, liquidation and other rights of a stockholder with respect
to the Restricted Stock.


11. Tax Withholding Obligations. The Company's obligation to deliver shares of
Common Stock to Grantee upon the vesting of such shares shall be subject to the
satisfaction of all applicable federal, state and local income and employment
tax withholding requirements. If Grantee has not otherwise satisfied his or her
tax withholding obligation related to the vested shares by 5:00 p.m. Mountain
Standard Time on the date the shares become vested, the Company shall withhold
from the vested shares that would have been delivered a number of vested shares
necessary to satisfy Grantee's withholding obligation.
Grantee may elect, subject to Company approval, to authorize the Company to
satisfy any federal, state or local tax withholding obligation by any of the
following means or by a combination of such means:

(a) Tendering a cash payment;


(b) Authorizing the Company to withhold shares from the shares of Common Stock
otherwise issuable hereunder; or


(c) With prior consent of the Company, by delivering to the Company owned and
unencumbered shares of the Common Stock of the Company with respect to those
shares free. The Grantee does not need to make an election from restriction as
of the Effective Date.


To satisfy the tender of a cash payment, Grantee may authorize the Company to
withhold the amount due from Grantee's pay during pay periods immediately
preceding the date of vesting. If vested shares are withheld to satisfy the tax
withholding obligation, the number of shares withheld will be determined as the
number of shares having an aggregate Fair Market Value equal to the minimum
amount required to be withheld or such lesser amount as may be elected by
Grantee. The Company may limit the number of shares withheld or delivered to the
Company to satisfy Grantee's tax withholding obligation, if necessary, to avoid
any adverse accounting treatment for the Company.


All elections shall be subject to the approval or disapproval by the Company.
The value of shares withheld or transferred shall be based on the Fair Market
Value of the stock on the date the amount of tax to be withheld is to be
determined (the "Tax Date"). Any election to have shares withheld or transferred
for this purpose will be subject to the following restrictions:


(i) All elections must be made prior to the Tax Date;

(ii) All elections shall be irrevocable; or

(iii) If Grantee is an officer or director of the Company within the meaning of
Section 16 of the Exchange Act, Grantee must satisfy the requirements of Section
16 and any applicable rules thereunder with respect to the use of stock to
satisfy tax withholding obligations.

12. Tax Consequences. Set forth below is a brief summary as of the date of grant
of certain United States federal income tax consequences of the award of the
Restricted Stock. This summary does not address employment, specific state,
local or foreign tax consequences that may be applicable to Grantee. Grantee
understands this is only a summary, it is not complete, and the tax laws and
regulations are subject to change.


Grantee shall recognize ordinary income at the time or times described in
Section 5 that the shares of Restricted Stock are released from the restrictions
in Section 3, in an amount equal to the Fair Market Value of the shares on such
date(s) less the amount paid, if any, and the Company shall be required to
collect all applicable withholding taxes with respect to the income.


By signing this Agreement, Grantee represents he or she has consulted with his
or her own personal tax advisor, or determined consultation is not necessary,
and has not relied on any statements or representations of the Company or any of
its agents regarding tax advice. Grantee understands and agrees he or she (and
not the Company) shall be responsible for any tax liability that may arise as a
result of the transactions contemplated by this Agreement.


This summary does not address employment, state specific, local or foreign tax
consequences that may be applicable to Grantee. Grantee understands this summary
is necessarily incomplete and the tax laws and regulations are subject to
change.


13. Notices. Any notice required or permitted to be given under this Agreement
or the Plan shall be given in writing and shall be deemed effectively given upon
receipt or, in the case of notices delivered by the Company to Grantee, five (5)
days after deposit in the United States mail, postage prepaid, addressed to
Grantee at the address currently on file with the Company or at such other
address as Grantee hereafter designates by written notice to the Company.


14. Certificates. Stock may be delivered electronically or in the form of
certificates in the discretion of the Company. Any references to certificates
herein are deemed to include electronic delivery of securities.


15. Amendment. The Board may amend the Plan in accordance with Section 11(e) of
the Plan. The Board may also amend the terms of this Agreement; provided,
however, the rights and obligations of Grantee hereunder shall not be impaired
by any such amendment unless (a) the Company requests consent of Grantee and (b)
Grantee consents in writing.


16. Relationship to Plan. This Agreement shall not alter the terms of the Plan.
If there is a conflict between the terms of the Plan and the terms of this
Agreement, the terms of the Plan shall control. Capitalized terms used in this
Agreement but not defined herein shall have the meanings set forth in the Plan.
17. Construction; Severability. The section headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, and each other provision of this
Agreement shall be severable and enforceable to the extent permitted by law.


18. Waiver. Any provision contained in this Agreement may be waived, either
generally or in any particular instance, by the Committee appointed under the
Plan, but only to the extent permitted under the Plan.


19. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and Grantee and their respective heirs, executors,
administrators, legal representatives, successors and assigns.


20. Rights to Employment. Nothing contained in this Agreement or the Plan shall
be construed as giving Grantee any right to continue employment or other service
with the Company or its Affiliates or shall affect the right of the Company or
an Affiliate to terminate the employment of Grantee with or without notice and
with or without cause.


21. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the choice
of law principles thereof.


22. Entire Agreement. Grantee acknowledges as of the date he or she signs this
Agreement, it sets forth the entire understanding between Grantee and the
Company and its Affiliates regarding the acquisition of stock in the Company and
supersedes all prior oral and written agreements on that subject [with the
exception of the following agreements only:______].

[SIGNATURE PAGE FOLLOWS]



IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates set
forth below to be effective as of the Effective Date.

> > > > > > > WILD OATS MARKETS, INC.
> > > > > > > Company
> > > > > > > 
> > > > > > > 
> > > > > > > 
> > > > > > > By:  __________________________
> > > > > > >                     [Name, Title]
> > > > > > > 
> > > > > > > Date:  ________________________

ACKNOWLEDGMENT AND AGREEMENT

By signature below, I acknowledge receipt of the Restricted Stock granted
hereunder and I understand the grant is subject to the terms and conditions set
forth in this Agreement and additional terms and conditions may be imposed under
the terms of the Plan. I hereby accept the Restricted Stock awarded hereunder,
subject to the terms and conditions set forth herein. I acknowledge I have
received a copy of the Plan and the Prospectus for the Plan. I further
acknowledge this award sets forth the entire understanding between me and the
Company and its Affiliates regarding acquisition of stock in the Company and
supersedes all prior oral and written agreements on that subject.


> > > > > > > [NAME]
> > > > > > > Grantee
> > > > > > > 
> > > > > > > 
> > > > > > > 
> > > > > > > By:  ________________________
> > > > > > > 
> > > > > > > Date:  _______________________
> > > > > > > 
> > > > > > > Address:  ____________________



